Citation Nr: 0013983	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  
Other records suggest she had some duty in the Reserves, 
although the nature and extent of any such duty is not clear 
nor relevant to this decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
a neuropsychiatric disability.

A hearing was held before the undersigned Member of the Board 
sitting in Washington, D.C., in November 1997, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  Thereafter, the Board 
remanded the issue to the RO for further development.  The 
requested developments have been accomplished to the extent 
possible and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim to the extent 
necessary.

2.  The veteran's only service medical record, a separation 
examination report, notes a normal psychiatric evaluation.

3.  The post-service medical evidence does not relate the 
veteran's current psychiatric disorders with any event or 
occurrence on active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between military service and her currently-diagnosed 
psychiatric disorders.

5.  To the extent the veteran experienced symptoms of an 
acquired psychiatric disorder prior to her entrance into 
active duty service, there is no competent evidence to 
establish that pre-existing psychiatric symptomatology 
permanently increased in severity during the veteran's period 
of active military service.  Further there is no clinical 
evidence of chronic acquired psychiatric disorder clearly 
existed prior to service.

6.  Post service medical evidence relates that the veteran's 
current psychiatric disorders were not an aggravation of any 
pre-service psychiatric disorder, nor was it aggravated by 
any in-service event or occurrence.


CONCLUSION OF LAW

The claim for entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 
1999); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 1999).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  However, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
That is, a veteran seeking service connection by aggravation 
is not entitled to a presumption of aggravation in service, 
where there was temporary worsening of symptoms but the 
condition itself did not worsen.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Nonetheless, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Factual Background

Attempts to locate the veteran's service medical records have 
been unsuccessful.   The Board is mindful that in a case, 
such as this one where service medical records have been 
lost, there is a heightened duty to assist the veteran in 
developing the evidence that might support his or her claim.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  In addition, the Board is directed to 
explain its findings and conclusions and consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran contends, in essence, that she was treated for a 
psychiatric disorder in service and should be service-
connected thereto.  More recently, she acknowledged that she 
experienced psychiatric symptomatology prior to service and 
maintains that active duty service aggravated a pre-existing 
condition.  It is not clear from evidence on file that an 
acquired psychiatric disorder, as opposed to psychiatric 
symptoms, was actually present in service.  The only service 
medical records from the period of active duty currently 
associated with the claims file are a poor quality Report of 
Medical History dated in April 1971, a separation examination 
report dated in April 1973, and additional service medical 
records from the veteran's subsequent period of duty in the 
Reserves.  Of note, the veteran's separation examination 
report demonstrates a normal psychological evaluation at the 
time of discharge.  Further, the veteran recently submitted a 
Sick Slip dated in August 1971 showing that she sought 
treatment for possible flu.  It was noted that she was 
crying, homesick, and tired; however, the final diagnosis was 
probable upper respiratory infection.  There was no 
indication of a psychiatric diagnosis.

Post service medical records reveal that the veteran sought 
private medical treatment in September 1974, 16 months after 
service separation, for an inability to sleep, poor appetite, 
strange dreams, and feelings of depression.  At the time of 
the initial treatment, there was no mention of a correlation 
between her symptoms and military service.  

In July 1982, the veteran was diagnosed with histrionic 
personality and marital problems.  In June 1986, it was noted 
that she was on Ativan for anxiety.  In or around May 1989, 
she made allegations against her therapist with respect to a 
sexual relationship.  In a May 1989 psychiatric evaluation, 
she reported that she had been suffering from depression, 
which she related to marital conflict, for two to three 
years.  She also denied any previous psychiatric care prior 
to the sessions with the therapist she claimed abused her or 
past symptoms of mania or major depression.  The final 
diagnoses included major depression, questionable delusional 
nature, and dependent personality disorder.  Medications 
included Prozac and Xanax.  In March 1990, she sought 
treatment for cough and congestion and her only medication 
was reported to be Prozac.  

The veteran was hospitalized in May 1991 with an exacerbation 
of depression manifested with insomnia, decreased energy, 
crying episodes, decreased appetite, irritability, and an 
inability to concentrate.  She related a history of an 
abusive therapist and a poor childhood, but made no mention 
of military service.  The final diagnoses included major 
depression with psychotic features, dysthymic disorder, 
generalized anxiety disorder, personality disorder, and 
dependent, obsessive, and passive-aggressive features.  She 
was again hospitalized in April 1992 for a flair-up of 
depressive symptomatology.  She reported difficulty dealing 
with a past relationship with a therapist, a difficult 
childhood, and marital problems.  There was no mention made 
of active duty service.  In August 1993, the veteran filed 
her claim.

In a March 1996 VA mental disorders examination, the veteran 
related that she had been prescribed Valium and received 
counseling for her nerves during active duty.  She reported 
that her psychiatric care began in 1971 or 1972 and she had 
been treated since.  She was treated as an in-patient in 1991 
and 1992 after alleged sexual misconduct by her then-
therapist.  Occupational history reportedly showed that she 
had worked until the problems with the therapist.  After a 
mental status examination, the final diagnoses included 
obsessive/compulsive disorder, probable post traumatic stress 
disorder, depression, not otherwise specified, and psychosis, 
not otherwise specified.  

At a hearing before the Board in November 1997, the veteran 
testified that she did not seek treatment for nervousness 
prior to entering the military.  She indicated that she 
started vomiting as soon as she joined the Marine Corps but 
was told there was nothing physically wrong with her.  She 
did not see a psychiatrist.  After boot camp, she still had 
problems and cried all the time, had very little social life, 
and was treated with Valium but does not remember having a 
psychiatric diagnosis.  She reflected that she sought 
treatment immediately after discharge, but could not recall 
the month and date, and was given Elavil to help her feel 
better.  She described receiving treatment nearly 
continuously since.  Her husband testified that the veteran 
was very nervous, irritable, easily frustrated, agitated, and 
ritualistic.  He reported that at the time of their marriage 
in December 1975, the veteran was on Elavil.  

Upon further questioning, she admitted that she did not file 
a claim earlier because she did not have a diagnosis until 
the 1990s.  It was not until the time she was diagnosed that 
she realized that she had had the same problems since 
service.  She related that her diagnoses since 1991 were 
obsessive-compulsive disorder and major depression, which she 
related were both anxiety disorders.  She admitted that she 
had had problems prior to service but did not receive 
treatment.  She reflected that she had trouble in school and 
cried all the time.  She related that she started vomiting 
and lost several pounds when she started boot camp.  She 
indicated that she received treatment but was able to finish 
basic training.  

In December 1997, the Board remanded the claim for additional 
development.  In support of her claim, the veteran also 
submitted a December 1997 letter from her private treating 
psychiatrist, who indicated that she had been under his care 
for a number of years showing recurrent episodes of major 
depression associated with psychotic features.  She was noted 
to have an underlying dysthymic disorder, obsessive-
compulsive features, a generalized anxiety disorder, and 
personality features including dependent, obsessive-
compulsive, and passive-aggressive characteristics.  He was 
asked by the veteran to review the prior medical records and 
comment regarding whether they were consistent with his 
present observations.  After a brief review of her treatment 
from 1982, he concluded the description of her behavior in 
the 1980s was quite consistent with his observations of what 
had been happening to date.

In an April 1998 letter, the veteran's private treating 
physician again noted that she was under his care for the 
essentially the same diagnoses mentioned in the previous 
letter.  He related that he initially treated the veteran as 
a consequence of her having been overwhelmed by sexual abuse 
from a prior therapist.  There was a subsequent trial and the 
therapist was found not guilty; however, the veteran 
apparently continued to struggle because of it.  He noted 
that the veteran was doing better on medication.  VA 
outpatient treatment records reveal on-going therapy for 
depression and obsessive-compulsive disorder.  In a June 1997 
treatment note, she related that she had had obsessive-
compulsive symptoms in the military.  

In support of her claim, the veteran submitted several 
letters from family members.  One sister related that they 
served together in Norfolk, Virginia, and it was apparent to 
her that the veteran was not well.  She recalled that the 
veteran was in counseling while there and that the veteran 
spent many hours crying and did very little socializing.  
Another sister reported the veteran had to deal with 
depression and anxiety for a good part of her life and 
recalled that she cried a lot when she was in service.  She 
also reported that the veteran had trouble at work on the 
base because of her nerves.  Her mother observed that the 
veteran was extremely depressed in service and went home as 
often as she could and cried when she had to return.  The 
veteran is also receiving Social Security Administration 
(SSA) disability benefits effective May 1991 for affective 
mood disorders and anxiety related disorders; however, there 
is nothing in the SSA records indicating a relationship 
between her psychiatric disorder and military service.  

In a July 1999 VA PTSD examination report, the veteran 
complained of being a "wreck" and reported a history of 
problems since service separation.  She indicated that she 
was treated with Valium in service and received regular 
counseling.  She related that she had a poor home life prior 
to service but could not remember having anxiety.  The 
examiner noted initial post-service treatment in 1974 with 
various forms of psychiatric treatment since that time and 
in-service complaints of crying, being homesick, sneezing, 
and a diagnosis of a probable upper respiratory infection.  
Two prior hospitalization were noted, a history of sexual 
abuse by a former therapist, SSA disability benefits since 
1991 for affective and anxiety disorders, and regular on-
going counseling from 1987.  

The examiner noted the veteran's service personnel records 
and the veteran related that she was scheduled to transfer to 
Hawaii but was able to be based in Norfolk to be with her 
sister.  She reflected that she was non-functional in the 
military and had feelings of homesickness and cried every 
night.  On further questioning, the veteran acknowledged that 
she only lasted five weeks in college because she cried and 
cried being away from her family, although she was in the 
same county.  She had good grades in school but reported that 
she cried a lot and did not attend regularly.  She joined the 
Marine Corps after leaving college and hoped to adapt well 
there.  She indicated she was frequently homesick, cried, and 
vomited.  She complained of trouble concentrating, had no 
close friends or hobbies, and had not worked for several 
years.  She remarked that she had been abused by a prior 
therapist, had symptoms of depression, was concerned with her 
weight, and reported ritualistic praying 100 times per day or 
more, compulsive chocolate eating, auditory hallucinations, 
frequent counting, and a compulsion to kick locks.  

After a mental status examination and psychological testing, 
the examiner diagnosed major depressive disorder, recurrent, 
severe with psychotic features, chronic without full inter-
episode recovery, dysthymic disorder, early onset, obsessive-
compulsive disorder, and dependent personality disorder.  
With respect to the Board's remand, the examiner opined that 
none of the veteran's psychiatric disabilities were 
etiologically or causally related to her active duty service.  
He noted that the record was limited to suggest that the 
psychiatric disorders pre-existed the veteran's service as 
there was no record of prior psychiatric treatment and no 
evidence of treatment in service but treatment approximately 
one year after service separation, continuing to the present.  
He observed that as she was diagnosed with a dependent 
personality and dysthymic disorder, which lasted for a period 
of at least two years and her symptoms were reported in 1974, 
it appeared likely that the symptoms pre-existed service as 
reflected by her depression and homesickness when entering 
college and her reported difficulties in school.  He 
concluded that the entire record did not appear to make it 
more likely than not that her disability and her pre-service 
condition was aggravated beyond that which would normally and 
naturally be expected, as an inherent character of her 
dependent personality and dysthymic disorder.  

Legal Analysis

To the extent that the veteran claims entitlement to service 
connection for an acquired psychiatric disorder on a direct 
basis, the Board finds that the claim must be denied as not 
well grounded.  First, giving the veteran every benefit of 
the doubt, there is no indication that she was diagnosed with 
a psychiatric disorder in service.  Even accepting the 
veteran's statements that she was treated with Valium and 
sought counseling in-service, that information alone is not 
sufficient evidence to establish a diagnosis of a chronic 
psychiatric disorder; particularly as the only service 
medical examination report showed a normal psychiatric 
evaluation at the time of separation.  Moreover, the Board 
has also considered the Sick Slip dated in August 1971 
submitted by the veteran.  Although she complained of crying 
and was homesick, there is no evidence of a psychiatric 
disorder indicated or suggested.  Accordingly, the Board 
concludes that there was no evidence of a psychiatric 
disorder in service.

Moreover, post service medical evidence fails to establish a 
medical nexus between military service and the veteran's 
psychiatric disorders.  Specifically, at the time she sought 
treatment in 1974, there was no indication of a connection 
between her complaints of insomnia, poor appetite, strange 
dreams, and feelings of depression, and active duty.  
Parenthetically, the 1974 treatment was undertaken some 
sixteen months after service separation and did not indicate 
a diagnosis of a psychosis; accordingly, the one year 
presumption under the regulation is not for application.  
Further, there is no indication of psychiatric treatment from 
1974 until the early 1980s.  However, during fairly regular 
treatment from the 1980s, the veteran's therapy sessions 
focused primarily around marital and family conflicts, her 
difficult childhood, and dealing with allegations of sexual 
abuse by a previous therapist.  Prior to a March 1996 VA 
examination, she made no mention of a connection between her 
psychiatric disorders and military service.  

In addition, despite her testimony to the contrary, none of 
the treating physicians or therapists have attributed the 
veteran's psychiatric disorders to military service.  The 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate her psychiatric disorder with an event or incurrence 
while in service, will not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  For all 
these reasons, the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder on a direct 
basis is not well-grounded as she has not submitted any 
competent evidence to demonstrate a medical nexus.

To the extent the veteran claims entitlement to service 
connection for a psychiatric disorder due to aggravation, the 
Board finds that the claim must also be denied.  
Significantly, the most recent VA examiner outlined the 
veteran's past medical history, reviewed the service medical 
and personnel records associated with the claims file, 
interviewed the veteran, and specifically noted that it was 
likely the veteran's symptoms pre-existed service but 
concluded that the entire record did not appear to make it 
more likely than not that her disability and her pre-service 
condition was aggravated beyond that which would normally and 
naturally be expected from the inherent character of her 
psychiatric disorders.  This opinion is supported by the 
veteran's own testimony that she had crying spells in school 
and when she went to college, both of which pre-existed 
service.  Further, as noted above, at the time of psychiatric 
treatment in 1974, there was no mention made of a connection 
between her complaints and military service.  Finally, there 
is no medical evidence supporting a conclusion that the 
veteran's psychiatric disorder was aggravated by active duty 
service.  Therefore, the Board can only conclude that there 
was no permanent increase in symptomatology due to service.  
Because there was no increase in the pre-service 
symptomatology, aggravation may not be conceded.

The veteran's service representative has raised an issue of 
the use of a "more likely than not" standard with respect 
to aggravation as opposed to an "as likely as not" 
standard.  While not disputing the "as likely as not" 
standard, the Board is unpersuaded that the claim should be 
remanded for an additional opinion.  First, the VA examiner's 
opinion is clear that the veteran's currently-diagnosed 
psychiatric disorders are not related to military service.  
Thus, the claim, at a minimum, must be denied on a direct 
basis.  Further, the standard under § 3.306 requires 
primarily a showing of an increase in a disability.  Only 
where there is an increase in disability, will aggravation be 
conceded unless there is a specific finding that the increase 
was due to the natural progression of the disease.  Most 
important for this analysis is the VA examiner's finding that 
there was no increase in the veteran's psychiatric disability 
shown during service.  Accordingly, as no increase in her 
psychiatric disorder was evident during service, there is no 
basis for a claim of aggravation, regardless of the standard.

In conclusion, the Board has considered the veteran's written 
statements and sworn testimony that her psychiatric disorders 
are related to military service.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no medical nexus between military 
service and her psychiatric problems.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
current medical pathology, as well as to medical causation of 
any current disabilities.  Id.  The Board has similarly 
considered the statement of the veteran's family and 
testimony of her husband but finds that the statements, many 
years after service, do not provide a basis for relating any 
psychiatric disorder to service, nor are they competent to 
make that medical connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Moreover, the Board finds that the veteran does not have the 
medical expertise to clinically establish that her pre-
service symptomatology was aggravated by service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, her 
statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  Given the opinion 
by the most recent VA examiner to the contrary, which 
directly addressed the issue claimed on appeal, and the 
absence of any medical evidence in support, the Board is 
compelled to deny the veteran's claim.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs her of the 
types of evidence lacking, which she should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render her claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed, is denied on the basis that 
the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

